Citation Nr: 1109953	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Boston, Massachusetts, Regional Office (RO), which denied service connection for a bilateral foot condition.  The Veteran disagreed with such denial and subsequently perfected an appeal.   

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Further, in November 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are of record and have been reviewed.     

The Board notes that the Veteran also perfected an appeal for an increased rating claim for his service-connected ichthyosis disability.  See August 2002 Statement of the Case; October 2002 "Appeal to the Board of Veterans Appeals," VA Form 9.  Subsequently, in an August 2003 rating decision, the RO granted an increased rating of 30 percent disabling (the highest possible rating for such disability), effective November 30, 2001 (the date of the Veteran's increased rating claim).  Thus, the issue of entitlement to an increased rating claim for his service-connected ichthyosis is no longer on appeal, since entitlement to an increased rating and the highest possible rating, the full benefit sought on appeal, for such disability has been granted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a bilateral foot condition.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, with regard to the first element of a service connection claim, the Veteran is currently variously diagnosed with lateral sesamoid left foot fracture and lateral sesamoid left foot non-union fracture.  See November 2002 Addendum to MRI Report of the Right and Left Foot, Milton Hospital; November 2002 Operation Report, Milton Hospital; February 2003 Operation Report, Milton Hospital.

Further, although the Veteran's service treatment records (STRs) are negative for complaints, treatment, and/or diagnoses of any bilateral foot injury and/or bilateral foot disability in-service, the Veteran reported that he injured his bilateral feet on numerous occasions in-service, including as a result of jumping out of a truck and during other strenuous activities in basic training.  He also reported having continuous pain in his bilateral feet since his in-service injuries.  See September 2009 DRO Hearing Transcript; November 2010 Board Hearing Transcript.  The Veteran also provided statements from fellow service members to the effect that the Veteran suffered injuries to his feet from marching and other activities in-service and had resulting bilateral foot pain and swelling.  See October 2010 Hand-Written Statement from W.F.T.; November 2010 Type-Written Statement from the P.A.D.  The Veteran's DD-214 indicates that his military occupational specialty was a field radio operator.  As such, the Board finds the Veteran's statements of in-service bilateral foot injury consistent and credible with his service.  

The Board notes that further review of the evidence of record includes a November 2009 Private Opinion Letter from Dr. W. Perlick.  The private physician notes that the Veteran injured his feet while exiting a truck approximately 30 years ago and opines that "while the stated injury did occur many years ago, it is not beyond the realm of possibility that there could be a relationship between the stated injury and his current symptoms" of the bilateral feet.  See November 2009 Private Opinion Letter from Dr. W. Perlick.  The Board notes that the use of the words "possible" "may" or "can be", as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Therefore, the Board finds the November 2009 private physician's opinion to be of low probative value due to its speculative nature.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  

As no other medical opinion regarding whether the Veteran's bilateral foot disability is related to his service is not of record, the Board finds that a remand is required to obtain such opinion.  Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's currently diagnosed bilateral foot disabilities are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Further, the Veteran indicated that he received treatment  for his bilateral foot disability from Dr. W. Perlick in Quincy, Massachusetts.  See November 2010 Board Hearing Transcript.  Such records may be pertinent to the Veteran's service connection claim for a bilateral foot condition.  Although review of the Veteran's claims folder contains a treatment record from Dr. W. Perlick, dated November 2009, such record may be incomplete.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete treatment records relating to his bilateral foot disability from Dr. W. Perlick in Quincy, Massachusetts, should be obtained and associated with the claims folder.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his bilateral foot disability, to specifically include the private physician (Dr. W. Perlick in Quincy, Massachusetts).  After receiving any necessary authorization from the Veteran, any identified medical records, to specifically include those from the private physician (Dr. W. Perlick) who treated his bilateral foot disability after service, should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination regarding the nature and etiology of any bilateral foot disabilities.  Specifically, the VA examiner should confirm any disabilities of the bilateral feet through any testing deemed necessary.  

The VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral foot disabilities are related to the Veteran's service, to include his credible statements of various in-service bilateral foot injuries as a result of jumping out of a truck during other strenuous activities in basic training.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.  

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for a bilateral foot condition.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues 
remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


